Title: To Alexander Hamilton from Adam Hoops, 21 March 1800
From: Hoops, Adam, Jr.
To: Hamilton, Alexander


          
            Sir
            New York 21 March 1800
          
          The articles specified in Mr Mangins letter are very proper to make up an assortment, but as in some instances one instrument may possess the properties of two or three I have where this is the case specified only the one—surveying compasses are left out as the European made compasses are generally rejected in this country, I believe on good grounds—Inclosed is the list of articles which were I providing for myself I should at present send for although some of them might be dispensed with
          I am Sir with high Respect Yr Mo Ob Srt
          
            A. Hoops
          
          General Hamilton
        